In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
                ___________________________

                     No. 02-19-00138-CR
                     No. 02-19-00139-CR
                     No. 02-19-00140-CR
                     No. 02-19-00141-CR
                ___________________________

                   BRIAN HILBY, Appellant

                                V.

                    THE STATE OF TEXAS


              On Appeal from the 16th District Court
                      Denton County, Texas
Trial Court No. F17-1079-16, F16-3053-16, F16-3052-16, F18-163-16


            Before Sudderth, C.J.; Gabriel and Kerr, JJ.
               Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       Appellant has moved to dismiss the above appeals. Because we have not yet

decided these cases, we grant the motion and dismiss the appeals. See Tex. R. App. P.

42.2(a), 43.2(f).

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 25, 2019




                                         2